In a proceeding (1) to invalidate petitions designating respondent Garelik as a candidate in the Republican Party Primary Election .to be held on June 17, 1969 for nomination for the public office of President of the Council of .the City of New York and (2) for injunctive relief, .petitioners appeal from an order of the 'Supreme Court, Richmond County, dated May 31, 1969, which denied the application and dismissed the petition in .the proceeding. Order affirmed, without costs. No opinion. Appellants are granted leave to appeal to the Court of Appeals. Questions of law •have arisen which ought to he reviewed. Beldoek, P. J., Rabin, Hopkins, Benjamin and Martuscello, JJ., concur.